DETAILED ACTION 

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Rejections - 35 USC § 112

2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 1-19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
	With respect to claim 1, it is unclear from the claim language what structural features must configure the ‘receiving’ area for the implied functionality. It appears [based, for example, on Figure 6B] that the ‘area’ may be a recess. It is further unclear how the ‘center region’ must be structurally different from the ‘receiving area’, as well as from the region ‘proximate to the ‘receiving area’. . Also, in lines 3 and 4, the combinations, ‘at or near’ are redundant and unclear [see also, ‘at or proximate’ in line 6]. Absent a clear-cut specific definition, the term ‘at’ has been assigned the broadest reasonable interpretation, ‘near’ and/or ‘in proximity’ and/or ‘adjacent’. See also dependent claims for similar issues. it is further unclear whether or not the recitation of the connection tracks ’designed to convey a sample’ from the receiving area to the reaction wells, means that each track must be a channel having one end fluidly connected to the receiving area and another end fluidly connected to the wells. It is further unclear what structural features must configure each well [and /or each track?] for the intended sample ‘transformation’. Note that the comma before ‘each of which’ raises a question to which component the intended configuration must pertain.  Additionally, in lines 4-5, the combination of a broader limitation, ‘disposed outside said center region’, with a narrower limitation, ‘radially disposed at or near a perimeter of said base portion’, does not clearly set forth the metes and bounds of the patent protection sought. 
	In claim 3, it is not clear from the claim language what structural features must configure the ‘securing’ features for the implied functionality. The same consideration applies to claim 4[with respect to the ‘supporting’ feature]. Also, in the ‘wherein’ clause, it appears that ‘comprises’ was meant, instead of ‘comprising’. See other dependent claims for similar issues.  
In claim 4, it is further unclear how the ‘channel entry regions’ must be structurally inter-related with the ‘connection tracks’ of claim 1. 
In claim 6, the recitation of the ‘cross-sectional area’ is indefinite, since any two -or three-dimensional object can have an infinite number of cross-sections. 
	In claim 7, the claim language fails to set clear structural inter-relationships between the wells and the housings. It appears that one-to-one inert-relationship was actually intended. It is also unclear what structural features must define the first and second ‘compression resisting’ regions, as well as how the ‘first /second compression region’ must be structurally inter-related with the ‘first/second compression resisting region’, respectively. See other dependent claims for similar issues. 
	In claim 9, the vent(s) lack antecedent basis. 
	Claim 10 fails to clearly set forth structural inter-relationships between the ‘base portion flow path’ and the ‘connecting tracks’ of claim 1. 
	In claim 17, the terms, ‘optically transparent’, ‘rigid’ and ‘compressible’, are relative and non-limiting.  
	In claim 18, ‘cartridge stage’ lacks antecedent basis. It is further unclear what structural feature must configure the ‘orientation’ key / lock for the implied functionality. 
	In claim 21, it is unclear from the claim language whether or not the recitation of the channel that ‘linearly extends by a distance’ as recited, actually means the length of the channel.  
Claim Rejections - 35 USC § 102

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claim 1 is rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Peery et al., [US 4522622]. 
 Peery discloses a cartridge comprising, as shown in Figure 1, base portion 2 that includes a receiving area 5a disposed near a center region of the base portion; reaction wells 5 disposed outside the center region; and connecting tracks 6 that substantially linearly extend from a region proximate to the receiving area to the reaction wells, capable to function as recited. 
Drawings

6.	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims, as well as any structural detail that is essential for a proper understanding of the disclosed invention. Therefore, the ‘center  region’, different from the ‘receiving area’, different from a region ‘proximate to the ‘receiving area’; and the ‘base portion flow path’, different from the ‘connecting tracks’; as well as the first and second seals, as recited, must be clearly shown and properly referenced as such, or the feature(s) canceled from the claim(s).  No new matter should be entered.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  

Claim Objections

7.	Claim 7 is currently objected to because it recites many structural elements presented without proper indentations required to facilitate examination.  Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.  There may be plural indentations to further segregate sub-combinations or related steps.  See 37 CFR 1.75 and MPEP 608.01(i)-(p).  Correction is required. 
Conclusion

8.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/NATALIA LEVKOVICH/Primary Examiner, Art Unit 1798